Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 8, the recitation of, “the number of long blades” should recite, “the predetermined number of long blades” to provide formal antecedent basis. 
Claim 6 is objected to because of the following informalities:  
In Line 5, the recitation of, “the diameter” should recite, “a diameter” to improve clarity.
In Line 5, the recitation of, “inlet side” should recite, “an inlet side” to improve clarity.
In Line 6, the recitation of, “the outer diameter” should recite, “an outer diameter” to improve clarity.
In Line 7, the recitation of, “the diameter” should recite, “a diameter” to improve clarity.
In Line 7, the recitation of, “inlet side” should recite, “an inlet side” to improve clarity.
blades” to provide formal antecedent basis. 
Claim 8 is objected to because of the following informalities:  
In Line 1, the recitation of, “inlet side” should recite, “an inlet side” to improve clarity.
Claim 15 is objected to because of the following informalities:  
In Line 5, the recitation of, “the diameter” should recite, “a diameter” to improve clarity.
In Line 5, the recitation of, “inlet side” should recite, “an inlet side” to improve clarity.
In Line 6, the recitation of, “the diameter” should recite, “a diameter” to improve clarity.
In Line 6, the recitation of, “inlet side” should recite, “an inlet side” to improve clarity.
In Line 8, the two instances of the recitation of, “inlet side” should recite, “an inlet side” to improve clarity.
In Line 9, the recitation of, “inlet side” should recite, “an inlet side” to improve clarity.
In Line 10, the recitation of, “inlet side” should recite, “an inlet side” to improve clarity.
Claim 16 is objected to because of the following informalities:  
In Line 5, the recitation of, “outlet side” should recite, “an outlet side” to improve clarity.
Claim 17 is objected to because of the following informalities:  
an inlet side” to improve clarity.
Claim 19 is objected to because of the following informalities:  
In Line 8, the recitation of, “impeller spinning” should recite, “the impeller spinning” to improve clarity.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claims 1-9, the claims are replete with indefinite language. A non-exhaustive discussion of the indefinite language are discussed below and Applicant is suggested to carefully review and amend each claim to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The recitation of, 
“long”, “medium” and “short” in Claims 1-7, 10-16, and 19 are relative terms which renders the respective claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and 
“circumferential blades” in Line 5-6 of Claim 1, Line 4 and 5 of Claim 2,  Line 1 and 3 of Claim 5, Line 2-3 of Claim 9, Line 5 and 6 of Claim 11, Line 2 and 4 of Claim 14, Line 3 of Claim 18  is unclear if these refer back to the long blades previously recited.
	“an optimized number of long blades” specifically, the term, “optimized number” is not understood as to what an optimized number is and how an optimized number is calculated.
	“the thickness” in Line 3-4 and 5 of Claim 2, Line 1 and 3 of Claim 5, Line 2 of Claim 9, Line 2 and 4 of Claim 14, Line 3 of Claim 18 lacks antecedent basis.
	“αZ1” in Line 2 of Claim 4, “dj1” in Line 2 of Claim 5, “dc1” in Line 4 of Claim 5, “Z1” in Line 2 of Claim 6, “dc2” in Line 3 of Claim 9, “αZ1” in Line 3 of Claim 13, “αb1” in Line 4 of Claim 13, “dj1” in Line 3 of Claim 14, “dc1” in Line 5 of Claim 14, “Z1” in Line 2 of Claim 15, are not defined in the respective claims, and renders the scope of the claim unclear and indefinite.
“long blades” in Line 4 of Claim 6 is unclear if this refers back to the long blades previously recited.
	“the circumferential spacing angle (θ3)” in Line 1 and 2 of Claim 7, “the blade angle” in Line 5 and 6 of Claim 7, “the hub” in Line 1 of Claim 8, “the fillet radius” in Line 2 of Claim 8, “the inner diameter” in Line 2 of Claim 8, “the semi-open centrifugal pump impeller” in Line 1 of Claim 11, “the inlet side” in Line 4 of Claim 14, “the outer diameter” in Line 7 of Claim 15, “the outer diameter” in Line 7 of Claim 15, “the diameter” in Lines 3)” in Line 2 of Claim 16, “the blade angle” in Line 5 Claim 16, “the hub” in Line 2 of Claim 17, “the fillet radius (R1)” in Line 2 of Claim 17, “the inner diameter (d)” in Line 3 of Claim 17, “the diameter (d5)” in Line 3 of Claim 17, “the blades” in Line 2 of Claim 18, “the thickness (dc2)” in Line 3 of Claim 18, “the outlet side” in Line 3 of Claim 18,  lacks antecedent basis.
	“optimized long blades” in Line 4 of Claim 13, Line 2-3 and 4 of Claim 14 is unclear if they refer back to the previously recited optimized long blades.
	Claims 2-19 are also rejected by virtue of their dependency.
Prior art
	Due to the compounding nature of the indefinite language as discussed above, Claims 1-19 were not meaningfully understood to apply prior art or indicate allowable. However, it is noted that US 2019/0249560 A1 appears to be pertinent to the instant application and discloses, an impeller with three types of blades with varying lengths and analogous to Applicant’s long blades, medium-length blades, and short length blades (see figure 5C also reproduced below).

    PNG
    media_image1.png
    484
    681
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sabbir Hasan/Examiner, Art Unit 3745